                          Case 18-10512-KBO             Doc 1782-2           Filed 07/10/20       Page 1 of 2




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                         )
             In re:                                                      )
                                                                         )      Chapter 11
             Zohar III, Corp., et al.,1                                  )
                                                                         )      Case No. 18-10512 (KBO)
                                                 Debtors.                )
                                                                         )      Jointly Administered
                                                                         )
                                                                         )      Ref. Docket No.: 1682
                                                                         )

                 ORDER DIRECTING EXAMINATION OF PATRIARCH PARTIES AND THE
                                PRODUCTION OF DOCUMENTS

                      Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

         debtors in possession (collectively, the “Debtors”) for the entry of an order, pursuant to sections

         105(a) of the Bankruptcy Code, Bankruptcy Rule 2004 and Local Rule 2004-1, (a) authorizing the

         Debtors to examine the Patriarch Parties and (b) requiring the Parties to produce documents

         responsive to the requests (the “Requests”) set forth in Exhibit 1 attached to this Order; and it

         appearing that this Court has jurisdiction to consider the Motion in accordance with 28 U.S.C.

         §§ 1334 and 157, and the Amended Standing Order of Reference from the United States District

         Court for the District of Delaware, dated as of February 29, 2012; and it appearing that this is a

         core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of this proceeding

         and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of

         the Motion and the relief provided for herein having been given; and it appearing that no other or

         further notice of the same need be provided; and it appearing that the relief requested in the Motion


         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 350 Fifth Avenue, c/o
         Goldin Associates, LLC, New York, NY 10118.
         2
             Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.

26682970.2
                      Case 18-10512-KBO         Doc 1782-2      Filed 07/10/20    Page 2 of 2




         and provided for herein is in the best interest of the Debtors and their estates; and after due

         deliberation, and sufficient cause appearing therefor, IT IS HEREBY ORDERED THAT:

                 1.      The Motion is GRANTED as set forth herein.

                 2.      The Debtors are authorized to conduct Bankruptcy Rule 2004 examinations of the

         Patriarch Parties. The Patriarch Parties are ordered to (a) respond in writing to the document

         requests attached to this Order as Exhibit 1 (the “Requests”) on or before twenty-one (21) days

         from the entry of this Order and (b) produce all non-privileged responsive documents called for in

         the Requests on or before twenty-eight (28) days from the entry of this Order.

                 3.      The Debtors’ rights are reserved to request testimony or additional documents

         under Bankruptcy Rule 2004 based on any information that may be revealed as a result of the

         documents provided pursuant to this Order, or otherwise.

                 4.      This Court shall retain jurisdiction to hear and determine all matters arising from

         the implementation or interpretation of this Order.




             Dated: June 25th, 2020                            KAREN B. OWENS
             Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
26682970.2                                                2
